[Cite as State v. Stoneking, 2021-Ohio-2661.]


                                        COURT OF APPEALS
                                    MUSKINGUM COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO,                                  :    JUDGES:
                                                :    Hon. Craig R. Baldwin, P.J.
        Plaintiff - Appellee                    :    Hon. W. Scott Gwin, J.
                                                :    Hon. Patricia A. Delaney, J.
-vs-                                            :
                                                :
JEFFERY STONEKING,                              :    Case No. CT2021-0007
                                                :
        Defendant - Appellant                   :    OPINION



CHARACTER OF PROCEEDING:                             Appeal from the Muskingum County
                                                     Court of Common Pleas, Case No.
                                                     CR2020-0473




JUDGMENT:                                            Affirmed



DATE OF JUDGMENT:                                    August 3, 2021



APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

RONALD L. WELCH                                      TODD W. BARSTOW
Prosecuting Attorney                                 261 West Johnstown Rd.
Muskingum County, Ohio                               Suite 204
                                                     Columbus, Ohio 43230
By: TAYLOR P. BENNINGTON
Assistant Prosecuting Attorney
27 North Fifth St., P.O. Box 189
Zanesville, Ohio 43701
Muskingum County, Case No. CT2021-0007                                             2


Baldwin, J.

      {¶1}    Defendant-appellant Jeffery Stoneking appeals his sentence from the

Muskingum County Court of Common Pleas. Plaintiff-appellee is the State of Ohio.

                       STATEMENT OF THE FACTS AND CASE

      {¶2}    On March 12, 2019, the Central Ohio Drug Enforcement Task Force,

working with a confidential informant (CI), set up a controlled buy with appellant for the

purchase of fentanyl. Arrangements were made to go to a parking lot at 760 Linden

Avenue to make the purchase.

      {¶3}    The CI was tailed and kept under surveillance to the parking lot. Detectives

then observed a woman, identified as Ashley Gheen, exit from a door on the south side

of 760 Linden Avenue in Zanesville, Ohio. Gheen approached the CI on the driver’s side

door of the vehicle and money and drugs were exchanged. The transaction was recorded

by both video and audio and was observed by detectives.

      {¶4}    Following the transaction, an investigation of Gheen took place. It was

discovered that appellant and Gheen resided at an apartment at 760 Linden Avenue and

sold drugs from that location. Upon serving a search warrant, 45.11 grams of heroin,

fentanyl and carfentanil were located along with a firearm and drug paraphernalia.

      {¶5}    Appellant was interviewed and admitted to trafficking in drugs out of his

residence at 760 Linden Avenue. Appellant also confirmed that he left a voicemail for a

Detective in which he stated that all of the drugs found in the Linden Avenue apartment

were his and that both he and Ashley Gheen were drug users.        Ashley Gheen, during

her interview, admitted to her participation and indicated that appellant had her do the

transactions since he had a warrant and did not want to go outside.
Muskingum County, Case No. CT2021-0007                                               3




       {¶6}   On September 24, 2020, the Muskingum County Grand Jury indicted

appellant on one count of possession of drugs( a fentanyl-related compound) in violation

of R.C. 2925.11(A), a felony of the first degree, one count of possession of drugs (heroin)

in violation of R.C. 2925.11(A), a felony of the second degree, one count of possession

of criminal tools in violation of R.C. 2923.24(A), a felony of the fifth degree, one count of

having a weapon while under a disability in violation of R.C. 2923.13(A)(4), a felony of the

third degree, and one count of possession of drug paraphernalia in violation of R.C.

2925.14(C)(1), a misdemeanor of the fourth degree. The indictment also contained two

firearm specifications relating to appellant. At his arraignment on October 7, 2020,

appellant entered a plea of not guilty to the charges.

       {¶7}   Thereafter, on January 20, 2021, appellant withdrew his former not guilty

plea and entered a plea of no contest to both counts of possession of drugs and the

specifications and the count alleging possession of drug paraphernalia. The trial court

found appellant guilty of such counts. The remaining counts were dismissed. The State

agreed that the two possession of drug counts merged for purposes of sentencing and

elected to sentence on Count One. Appellant was sentenced to a mandatory term of 11

years on Count one and a term of one (1) year on the firearm specification, to be served

consecutively to that sentence. The trial court also sentenced appellant to 30 days for

possession of drug paraphernalia and ordered that the same be served concurrently to

Count One . Appellant was sentenced to an aggregate prison sentence of twelve years

(12). The trial court also ordered that the sentence imposed in this case be served

consecutively to the sentences that appellant was currently serving in two other cases.
Muskingum County, Case No. CT2021-0007                                                 4


       {¶8}   Appellant now raises the following assignment of error on appeal:

       {¶9}   “I. THE TRIAL COURT ERRED TO THE PREJUDICE OF THE

APPELLANT BY SENTENCING HIM IN CONTRAVENTION OF OHIO’S FELONY

SENTENCING STATUTES.”

                                               I

       {¶10} Appellant, in his sole assignment of error, argues that the trial court erred in

sentencing appellant in contravention of Ohio’s sentencing statutes. Appellant specifically

contends that imposing in the maximum sentence of eleven years, the trial court failed to

fashion a sentence that complied with R.C. 2929.11 and 2929.12. We disagree.

       {¶11} Pursuant to R.C. 2953.08(A)(1), appellant is entitled to an appeal as of right

the maximum sentence imposed on his conviction. Under R.C. 2953.08(G)(2), we may

either increase, reduce, modify, or vacate a sentence and remand for resentencing where

we clearly and convincingly find that either the record does not support the sentencing

court's findings under R.C. 2929.13(B) or (D), 2929.14(B)(2)(e) or (C)(4), or 2929.20(I),

or the sentence is otherwise contrary to law. State v. Marcum, 146 Ohio St.3d 516, 2016-

Ohio-1002, 59 N.E.3d 1231.

       {¶12} “Clear and convincing evidence is that measure or degree of proof which

is more than a mere ‘preponderance of the evidence,’ but not to the extent of such

certainty as is required ‘beyond a reasonable doubt’ in criminal cases, and which will

produce in the mind of the trier of facts a firm belief or conviction as to the facts sought to

be established.” Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118 (1954), paragraph

three of the syllabus.
Muskingum County, Case No. CT2021-0007                                              5


       {¶13} As noted by this court in State v. Taylor, 5th Dist. Richland No. 17CA29,

2017-Ohio-8996, ¶ 16:

              A trial court's imposition of a maximum prison term for a felony

       conviction is not contrary to law as long as the sentence is within the

       statutory range for the offense, and the court considers both the purposes

       and principles of felony sentencing set forth in R.C. 2929.11 and the

       seriousness and recidivism factors set forth [in] R.C. 2929.12. State v.

       Keith, 8th Dist. Cuyahoga Nos. 103413 and 103414, 2016-Ohio-5234, ¶ 10,

       16.

       {¶14} R.C. 2929.11 governs overriding purposes of felony sentencing and states,

in relevant part, as follows:

       {¶15} (A) A court that sentences an offender for a felony shall be guided by the

overriding purposes of felony sentencing. The overriding purposes of felony sentencing

are to protect the public from future crime by the offender and others, to punish the

offender, and to promote the effective rehabilitation of the offender using the minimum

sanctions that the court determines accomplish those purposes without imposing an

unnecessary burden on state or local government resources. To achieve those purposes,

the sentencing court shall consider the need for incapacitating the offender, deterring the

offender and others from future crime, rehabilitating the offender, and making restitution

to the victim of the offense, the public, or both.

       {¶16} (B) A sentence imposed for a felony shall be reasonably calculated to

achieve the three overriding purposes of felony sentencing set forth in division (A) of this

section, commensurate with and not demeaning to the seriousness of the offender's
Muskingum County, Case No. CT2021-0007                                                   6


conduct and its impact upon the victim, and consistent with sentences imposed for similar

crimes committed by similar offenders.

       {¶17} R.C. 2929.12 governs factors to consider in felony sentencing. Subsection

(A) states the trial court “shall consider the factors set forth in divisions (B) and (C) of this

section relating to the seriousness of the conduct, [and] the factors provided in divisions

(D) and (E) of this section relating to the likelihood of the offender's recidivism.”

       {¶18} As noted by this court in State v. Webb, 5th Dist. Muskingum No. CT2018-

0069, 2019-Ohio-4195, ¶ 17:

               Although a trial court must consider the factors in R.C. 2929.11

       and 2929.12, there is no requirement that the court state its reasons for

       imposing a maximum sentence, or for imposing a particular sentence within

       the statutory range. There is no requirement in R.C. 2929.12 that the trial

       court states on the record that it has considered the statutory criteria

       concerning seriousness and recidivism or even discussed them. (Citations

       omitted.)

       {¶19} “The trial court has no obligation to state reasons to support its findings, nor

is it required to give a talismanic incantation of the words of the statute, provided that the

necessary findings can be found in the record and are incorporated into the sentencing

entry.” Id. at ¶ 19.

       {¶20} Appellant, in the case sub judice, does not argue that his sentence is not

within the statutory range. Rather, appellant argues that the trial court, in sentencing him,

gave no consideration to the dictates of R.C. 2929.11(A) and R.C. 2929.12.
Muskingum County, Case No. CT2021-0007                                                 7


       {¶21} In the case sub judice, the trial court heard arguments by counsel. The trial

court found that appellant had a history of criminal convictions and that a firearm was

used. The trial court also was aware of appellant’s prior cases. The trial court stated, in

relevant part, on the record:

              The Court also makes the further finding that consecutive sentences

       are necessary to protect the public and punish the offender and it’s not

       disproportionate to the seriousness of the conduct and danger posed to the

       public. The Court finds that the defendant’s history of criminal conduct

       demonstrates consecutive sentences are necessary to protect the public

       from future crime by the offender. And given the fact that there was a

       firearm involved and there’s been harm involved in his past as well as the

       one he’s currently serving, the Court finds this to be an appropriate

       sentence.

       {¶22} Transcript of January 20, 2021 hearing at 30-31. The trial court ,in its

January 25, 2021 Entry, stated that it had considered both the principles and purposes of

sentencing under R.C. 2929.11 and the seriousness and recidivism factors under R.C.

2929.12.

       {¶23} Based on the foregoing, we find that the trial court considered the purposes

and principles of sentencing [R.C. 2929.11] as well as the factors that the court must

consider when determining an appropriate sentence. [R.C. 2929.12]. The trial court has

no obligation to state reasons to support its findings, nor is it required to give a talismanic

incantation of the words of the statute, provided that the necessary findings can be found

in the record and are incorporated into the sentencing entry.
Muskingum County, Case No. CT2021-0007                                                8


       {¶24} While appellant may disagree with the weight given to these factors by the

trial judge, appellant's sentence was within the applicable statutory range for and

therefore, we have no basis for concluding that it is contrary to

law. State v. Moyer, 5th Dist. Licking No. 18 CA 0065, , 2019-Ohio-1187, ¶ 34.

       {¶25} Appellant's sole assignment of error is, therefore, overruled.

       {¶26} Accordingly, the judgment of the Muskingum County Court of Common

Pleas is affirmed.

By: Baldwin, P.J.

Gwin, J. and

Delaney, J. concur.